Name: Commission Regulation (EEC) No 1992/87 of 7 July 1987 fixing the amount by which the variable component of the levy applicable to bran and sharps originating in Egypt must be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 7 . 87 Official Journal of the European Communities No L 188/21 COMMISSION REGULATION (EEC) No 1992/87 of 7 July 1987 fixing the amount by which the variable component of the levy applicable to bran and sharps originating in Egypt must be reduced during the three months preceding the month during which the amount is fixed ; Whereas the variable components applicable during April, May and June 1987 to the products falling within sub ­ heading 23.02 A of the Common Customs Tariff are to be taken into consideration, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1030/77 of 17 May 1977 concluding the Interim Agreement between the European Economic Community and the Arab Republic of Egypt ('), and in particular the second subparagraph of paragraph 3 of the exchange of letters relating to Article 13 of the Agreement, Whereas the exchange of letters covered by Regulation (EEC) No 1030/77 provides that the variable component of the levy calculated in accordance with Article 2 of Council Regulation (EEC) No 1906/87 of 3 July 1987 on the import and export system for products processed from cereals and rice (2) is to be reduced by an amount fixed by the Commission each quarter ; whereas this amount must be equal to 60 % of the average of the levies in force HAS ADOPTED THIS REGULATION : Article 1 The amounts referred to in the second subparagraph of paragraph 3 of the exchange of letters covered by Regula ­ tion (EEC) No 1030/77 to be deducted from the variable component applicable to bran and sharps originating in Egypt shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 August 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1987 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 126, 23 . 5 . 1977, p . 1 . 2 OJ No L 182, 3 . 7. 1987, p . 49 . ANNEX CCT heading No ECU/tonne 23.02 A I a) 52,14 23.02 A I b) 107,62 23.02 A II a) 52,14 23.02 A II b) 107,62